Citation Nr: 0515734	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  04-06 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability evaluation in excess of 10 
percent for mild straightening of lumbar lordosis due to 
paravertebral muscle spasm; L3-L4 small central disc 
herniated, L4-L5 mild posterior bulging disc. 


REPRESENTATION

Appellant represented by:	Louis A. Demeir-LeBlanc, 
Attorney


ATTORNEY FOR THE BOARD

T. Byers, Associate Counsel




INTRODUCTION

The veteran had active duty from January 2002 to July 2002.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The veteran's service-connected mild straightening of 
lumbar lordosis due to paravertebral muscle spasm; L3-L4 
small central disc herniated, L4-L5 mild posterior bulging 
disc is characterized by muscle spasms severe enough to 
result in abnormal spinal contour, as manifest as scoliosis.  


CONCLUSION OF LAW

The criteria for a 20 percent disability evaluation, but no 
higher, for mild straightening of lumbar lordosis due to 
paravertebral muscle spasm; L3-L4 small central disc 
herniated, L4-L5 mild posterior bulging disc have been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.1-4.14, 4.20, 4.40, 4.45, 4.71a, Diagnostic Code 
5293 (as effective prior to September 23, 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (as effective prior September 
26, 2003); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.20, 4.40, 4.45, 
4.71a, Diagnostic Codes 5243 (as effective as of September 
26, 2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA) was enacted and became effective.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The 
VCAA essentially eliminates the requirement that a claimant 
submit evidence of a well-grounded claim and provides that VA 
will notify the claimant and the claimant's representative, 
if any, of information required to substantiate a claim and 
will assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA issued regulations to implement the 
VCAA in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).  The amendments became effective on 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(a), which became effective August 29, 2001.  

Initially, the Board notes that the VA General Counsel has 
held that the notice provisions of the VCAA are not 
applicable to increased rating claims such as this, where 
VCAA notice has already been provided.  See VAOPGCPREC 8-2003 
(holding that "[i]f, in response to notice of its decision 
on a claim for which VA has already given the section 5103(a) 
notice, VA receives a notice of disagreement that raises a 
new issue, section 7105(d) requires VA to take proper action 
and issue a statement of the case if the disagreement is not 
resolved, but section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue").  Here, the present 
claim is governed by VAOPGCPREC 8-2003.

Even so the appellant is not prejudiced by the Board's 
consideration of her increased rating claim as VA has already 
met all notice and duty to assist obligations to her under 
the VCAA.  In essence, the appellant in this case has been 
notified as to the laws and regulations governing increased 
ratings.  She has, by a December 2003 statement of the case 
(SOC), and the cover letter been advised of the evidence 
considered in connection with her increased rating appeal, 
and the evidence potentially probative of the claim 
throughout the procedural course of the claims process.  
Moreover, the veteran has provided arguments in support of 
her appeal, thus curing (or rendering harmless) any previous 
omissions.  Thus, the appellant's procedural rights have not 
been abridged, and the Board will proceed with appellate 
review of her claim.  See Bernard v. Brown, 4 Vet. App. 384, 
393-94 (1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect her ability to function under the ordinary conditions 
of daily life, including employment, by comparing her 
symptomatology with the criteria set forth in the VA Schedule 
for Rating Disabilities (Rating Schedule). See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2003). Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern. See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2004).  However, when 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. § 4.3 (2004).  With respect to the 
issue before the Board, the appeal does stem from the 
veteran's disagreement with an evaluation assigned in 
connection with the original grant of service connection, and 
the potential for the assignment of separate, or "staged" 
ratings for separate periods of time, based on the facts 
found, are for consideration.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

Moreover, when evaluating musculoskeletal disabilities, the 
VA may, in addition to applying the schedular criteria, 
consider granting a higher rating in cases in which 
additional functional loss due to pain or weakness is 
demonstrated, and pain or weakness on use is not contemplated 
in the relevant rating criteria. See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).

Mild straightening of lumbar lordosis is not listed under the 
VA Schedule for Rating Disabilities) (Rating Schedule).  When 
an unlisted condition is encountered it will be permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but also the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic disease and 
injuries be assigned by analogy to conditions of functional 
origin.  See 38 C.F.R. § 4.20 (2004).

With respect to the applicable law, mild straightening of 
lumbar lordosis due to paravertebral muscle spasm; L3-L4 
small central disc herniated, L4-L5 mild posterior bulging 
disc may be rated by analogy to intervertebral disc syndrome 
under Diagnostic Code 5293.  Effective September 23, 2002, VA 
revised the criteria for diagnosing and evaluating 
intervertebral disc syndrome.  67 Fed. Reg. 54,345 (Aug. 22, 
2002).  Effective September 26, 2003, VA revised the criteria 
for evaluating general diseases and injuries of the spine.  
68 Fed. Reg. 51,454 (Aug. 27, 2003).  At that time, VA also 
reiterated the changes to Diagnostic Code 5293 (now 
reclassified as Diagnostic Code 5243) for intervertebral disc 
syndrome.

Where the law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant applies.  However, where compensation is awarded or 
increased pursuant to any Act or administrative issue, the 
effective date of such an award or increase shall not be 
earlier than the effective date of the Act or administrative 
issue.  See 38 U.S.C.A. § 5110(g) (West 2002).  In addition, 
the General Counsel of VA has held that if the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  See VAOPGCPREC 3-2000 (2000).

The rating criteria for Diagnostic Code 5293, intervertebral 
disc syndrome, as effective prior to September 23, 2002, is 
evaluated under five rating criteria: postoperative, cured; 
mild; moderate, recurring attacks; severe, recurring attacks 
with intermittent relief, and; pronounced, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  These 
criteria are rated at 0, 10, 20, 40, and 60 percent, 
respectively.

Diagnostic Code 5293 is evaluated under a different standard 
from September 23, 2002 to September 26, 2003.  During this 
period, Diagnostic Code 5293, intervertebral disc syndrome, 
is evaluated under four rating criteria based on 
incapacitating episodes within the past twelve months: 
incapacitating episodes having a total duration of at least 
one week but less than two weeks; incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks; incapacitating episodes having a total duration 
of at least four weeks but less than six weeks, and; 
incapacitating episodes having a total duration of at least 
six weeks.  These rating criteria are rated at 10, 20, 40, 
and 60 percent respectively.  An "incapacitating episodes" 
is defined as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  38 
C.F.R. § 4.71a, Diagnostic Code 5243, Note (1) (2004).

As of September 26, 2003, Diagnostic Code 5243, 
intervertebral disc syndrome, may be evaluated either under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes or under the General Rating Formula.  
The rating criteria under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
is the same as listed above for Diagnostic Code 5293, as of 
September 23, 2002.  The General Rating Formula is rated 
under six criteria: unfavorable ankylosis of the entire 
spine; unfavorable ankylosis of the entire thoracolumbar 
spine; unfavorable ankylosis of the entire cervical spine, 
or, forward flexion of the thoracolumbar spine 30 degrees or 
less, or, favorable ankylosis of the entire thoracolumbar 
spine; forward flexion of the cervical spine 15 degrees or 
less, or favorable ankylosis of the entire cervical spine; 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or forward flexion 
of the cervical spine greater than 15 degrees, but not 
greater than 30 degrees, or the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees, or the 
combined range of motion of the cervical spine not greater 
than 170 degrees, or muscle spasm or guarding severe enough 
to result in abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  These 
rating criteria are rated as 100, 50, 40, 30, 20, and 10 
percent, respectively.  

An October 2002 VA examination report shows that the veteran 
has a mild straightening of the lumbar lordosis with 
levoscoliosis suggestive of paravertebral muscle spasms; L3-
L4 small central disc herniation and L4-L5 mild posterior 
bulging disc.  The vertebral body height and alignment were 
both adequate, there was no vertebral body pathology shown, 
and the sacroiliac joints appeared normal.  The veteran 
reported suffering from three bouts of severe low back pain.  
The veteran's range of motion of the lumbar spine was 
measured as:  forward flexion of 90 degrees; backward 
extension of 35 degrees; rotations of 35 degrees, and; 
lateral flexion of 40 degrees.  The veteran was diagnosed as 
having a "mild abnormality."  

A January 2003 VA examination report likewise shows the 
veteran has a straightening of the lumbar lordosis with 
levoscoliosis, suggestive of paravertebral muscle spasm.  The 
veteran was diagnosed as having a "mild abnormality."

In a March 2003 rating decision, the RO granted service 
connection for mild straightening of lumbar lordosis due to 
paravertebral muscle spasm; L3-L4 small central disc 
herniated, L4-L5 mild posterior bulging disc and assigned a 
10 percent disability evaluation based on incapacitating 
episodes lasting at least one week, but less than two.

An October 2003 VA treatment record shows the veteran 
complained of severe back pain that radiated down her leg.  
However, there was no objective evidence, impression, or 
diagnosis by a doctor.

Under the evaluation standards effective prior to September 
23, 2002, the veteran is currently rated at 10 percent, which 
is described as "mild" pursuant to Diagnostic Code 5293.  
Objective evidence on record states that the veteran has a 
mild abnormality.  There is nothing on record to suggest the 
veteran has recurring attacks or persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc.  

The veteran therefore does not qualify for a disability 
evaluation in excess of 10 percent for mild straightening of 
lumbar lordosis due to paravertebral muscle spasm; L3-L4 
small central disc herniated, L4-L5 mild posterior bulging 
disc under the standards in effect prior to September 23, 
2002.

Under the evaluation standards effective on September 23, 
2002 but prior to September 26, 2003, the veteran must show 
that she had incapacitating episodes of two or more weeks.  
The October 2002 VA examination report shows that the veteran 
had three episodes that could be characterized as 
incapacitating episodes.  However, there is no evidence that 
these episodes lasted longer than two weeks.  

The veteran therefore does not qualify for a disability 
evaluation in excess of 10 percent for mild straightening of 
lumbar lordosis due to paravertebral muscle spasm; L3-L4 
small central disc herniated, L4-L5 mild posterior bulging 
disc under the standards effective on September 23, 2002 but 
prior to September 26, 2003.

Under the evaluation standards effective on September 26, 
2003, the veteran may receive a rating in excess of 10 
percent either by showing that she suffered incapacitating 
episodes for two or more weeks, or under the General Rating 
Formula.  The criteria for incapacitating episodes is 
evaluated the same as the regulations prior to the September 
26, 2003 regulation change.  It has already been determined 
that the veteran does not qualify for a disability evaluation 
in excess of 10 percent under the criteria for incapacitating 
episodes.  

To receive an increased rating for a thoracolumbar spinal 
condition under the General Rating Formula, the veteran must 
show: forward flexion of the  thoracolumbar spine less than 
60 degrees; a combined range of motion of the thoracolumbar 
spine less than 120 degrees; muscle spasm or guarding severe 
enough to result in abnormal spinal contour, such as 
scoliosis, reversed lordosis, or abnormal kyphosis; or 
ankylosis of the entire or thoracolumbar spine.   The 
veteran's thoracolumbar spinal forward flexion was 90 
degrees.  The standard for a rating in excess of 10 percent 
based on forward flexion of the thoracolumbar spine is not 
more than 60 degrees, and therefore the veteran does not 
qualify under this criteria.  

The next criteria for a rating in excess of 10 percent is a 
combined range of motion of the thoracolumbar spine of less 
than 120 degrees.  The combined range of motion is calculated 
by adding the thoracolumbar spine's ranges of motion of the 
forward flexion, backward extension, left and right lateral 
flexions, and left and right rotations.  38 C.F.R. § 4.71a, 
Note (2) (2004).  The veteran's calculated combined range of 
motion is 275 degrees.  Therefore, the veteran does not 
qualify for a rating in excess of 10 percent, as her combined 
range of motion exceeds the 120 degree threshold.  

The next criteria for a rating in excess of 10 percent is if 
muscle spasms or guarding are severe enough to result in 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  The October 2002 
and January 2003 VA examination reports both list the 
doctor's impressions that the veteran has levoscoliosis 
suggestive of muscle spasm.  As this impression leaves a 
reasonable doubt as to whether the veteran has scoliosis as a 
result of paravertebral muscle spasms, the reasonable doubt 
is resolved in favor of the veteran.  The veteran therefore 
qualifies for an increased rating to 20 percent under 
criteria as effective September 26, 2003.   

The next criteria under the General Rating Formula for a 
rating in excess of 10 percent is unfavorable ankylosis of 
the entire spine, and unfavorable ankylosis of the 
thoracolumbar spine.  There is no evidence on record of the 
veteran having any ankylosis.  In fact, the relatively large 
range of motion the veteran still has demonstrates that she 
does not have unfavorable ankylosis, as unfavorable ankylosis 
is defined as the entire spine or a portion thereof being 
completely fixed in flexion or extension.  See 38 C.F.R. § 
4.71a, Note (5) (2004).

Therefore, the Board finds that the criteria for a 20 percent 
disability evaluation, but no higher, for mild straightening 
of lumbar lordosis due to paravertebral muscle spasm; L3-L4 
small central disc herniated, L4-L5 mild posterior bulging 
disc have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.20, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5243 (as effective as of September 26, 
2003).

Lastly, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations (2004) have been 
considered whether or not they were raised by the appellant 
as required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) (2003) is warranted.  
In the instant case, however, the evidence does not show that 
the above addressed service-connected disability causes 
marked interference with employment (i.e., beyond that 
contemplated in the currently assigned evaluations) or the 
need for frequent periods of hospitalization, or have 
otherwise rendered impracticable the application of the 
regular schedular standards.

Specifically, the Board finds that the medical evidence of 
record simply does not show that the service-connected 
disability addressed in this decision, per se, is productive 
of marked interference with employment.  In this respect, the 
law is clear that only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on this issue.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991).  To the extent that the claimant may experience 
functional impairment due to the service-connected disability 
addressed here, the Board finds that such impairment is 
contemplated in the currently assigned rating.

With respect to the disability at issue, the applicable 
rating criteria contemplate higher ratings.  However, the 
Board has not found the disability under consideration to be 
of such severity as to warrant the assignment of a higher 
rating on a schedular basis other than that indicated above. 
Likewise then, referral for consideration for extra-schedular 
evaluations is not warranted here.  See Bagwell v. Brown, 9 
Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

Furthermore, in arriving at this conclusion, the Board has 
considered the holding in DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In evaluating a service-connected disability 
involving the musculoskeletal system, the Board must consider 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45. 
Diagnostic Codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and the rule against pyramiding 
set forth in 38 C.F.R. § 4.14 does not forbid consideration 
of a higher rating based on a greater limitation of motion 
due to pain on use, including use during flare-ups.  However, 
DeLuca, supra, would not result in a higher evaluation for 
the veteran in this case, because the veteran is receiving 
the appropriate schedular evaluation and the October 2002 VA 
examination report showed that the veteran's range of motion 
and spinal function were not additionally limited by pain, 
fatigue, weakness, or lack of endurance following repetitive 
use.  In short, the evidence of record is consistent with the 
evaluations noted, and no more, for the veteran's service-
connected mild straightening of lumbar lordosis due to 
paravertebral muscle spasm; L3-L4 small central disc 
herniated, L4-L5 mild posterior bulging disc under Diagnostic 
Code 5243.


ORDER

An initial rating in excess of 10 percent for mild 
straightening of lumbar lordosis due to paravertebral muscle 
spasm; L3-L4 small central disc herniated, L4-L5 mild 
posterior bulging disc, effective prior to September 26, 
2003, is denied.

A 20 percent initial rating for mild straightening of lumbar 
lordosis due to paravertebral muscle spasm; L3-L4 small 
central disc herniated, L4-L5 mild posterior bulging disc, 
effective as of September 26, 2003, is granted, subject to 
provisions governing the payment of monetary benefits.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


